The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 448 (AC 13336), is granted, limited to the following issue:
*920Decided March 23, 1995
The Supreme Court docket number is SC 15228.
Donald Dakers, special public defender, in support of the petition.
David J. Sheldon, deputy assistant state’s attorney, in opposition.
“Under the circumstances of this case, did the Appellate Court properly conclude that the defendant was not entitled to an instruction on the defense of extreme emotional disturbance?”